Dear Senator Jordan:
You requested the opinion of this office as to whether an inheritance tax return is due following the death of the settlor of a revocable inter vivos trust.  La. R.S. 47:2425 requires inheritance tax returns to be prepared and filed by or on behalf of the heirs and legatees in every case where inheritance tax is due or where the gross value of the deceased's estate amounts to the sum of $15,000 or more.
In determining the gross value of the deceased's estate, the assets in a revocable inter vivos trust must be included.  SeeSuccession of Reynolds, 260 So.2d 811 (La.App. 2d Cir. 1972), writ refused, in which the court held that assets in a revocable foreign trust should be included in the succession of a Louisiana domiciliary for the purpose of ascertaining the inheritance tax due the State of Louisiana.  The court stated:
     "By the terms of the agreement, the trustor could revoke the trust by notifying the trustee in writing of her desire to do so.  In the absence of a revocation, at her death the assets were to be distributed by the trustee to the named beneficiaries. Clearly then, the trust agreement contemplated that there be a gift upon the death of Karita Young Reynolds if she so chose.  She retained control over the corpus of the trust and, had she chosen, could have revoked it and regained and (sic) entire estate for her own use or could have changed the manner of the distribution of the assets at her death.  Having died without revoking the trust agreement, the assets of the trust passed to her designated beneficiaries under the agreement.
*   *   *   *   *
     We are satisfied by the trust agreement decedent made a `gift in contemplation of death' and as such the assets are taxable under our statute."
Thus, an inheritance tax return would have to be filed if the gross assets of the succession, including the assets of the revocable inter vivos trust, amounts to $15,000 or moreor if inheritance tax is due.
Trusting this adequately responds to your request, I remain
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: _______________________________ MARTHA S. HESS Assistant Attorney General
RPI/MSH/
cc: Louisiana Department of Revenue and Taxation
DATE RECEIVED: 2/26/96
DATE RELEASED:
MARTHA S. HESS, ASSISTANT ATTORNEY GENERAL